DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 rejected under 35 U.S.C. § 103 (a) as being unpatentable over Wotton et al. (US 2002/0071016) in view of Wotton et al. (US 6,394,596 ) hereinafter Wotton et al. ‘596 and Cullins et al. (US 2002/0108719 A1).
With respect to claims 1, 9, 10, 13-16 and 15, Wotton et al.  (Figs. 1 and  3) teaches a method for a printing system having  an apparatus for ink contaminant drying having a marker transport belt (Figs. 1A and 1B),  a marker platen 42 (Fig. 1B) or 600 (Fig.6, 6A) having a 
 Wotton et al. does not clearly teach the marker transport belt configured with vacuum holes aligned with the plurality of vacuum channels and the heating element which comprises a cartridge heating element.
Wotton et al. ‘596 (Figs. 1, 2 and 4) teaches a printing system having a marker transport belt which includes a marker transport belt 20 or 120 configured with vacuum holes 52 or 152 space periodically and aligned with the plurality of vacuum channels 34, 44 of the platen 30(Figs.4-6), and the use of the heating element which comprises a cartridge heating element is conventional.  For example, Cullins et al. (Fig.1) teaches a platen 10 having a heating element that comprises a conventional cartridge heating element 20 ([0028-0030] for heating the platen.

With respect to claims 2, 4-7, 10, 12-16, 18 and 19, Wotton et al. teaches the marker platen 42 (Fig.1B), 600 (Fig. 6) which comprises a plurality of landing areas i.e., a topside marker platen surface guide 642, 652 located between vacuum channel including vacuum ports 44, 644 upon which a transport belt 26 rides (para [0068]), wherein each heating element 672 among the plurality of heating elements 670, 609 is respectively disposed within a hollowed out region with the topside marker platen surface guide  of the plurality of platen guides ([0070 and 0071]). 
With respect to claims 3, 11 and 17, Wotton et al. does not clearly teach the platen which is configured from stainless steel. 
However, the use of the marker platen which is configured from stainless steel is conventional.  For example, Wotton et al. ‘596 teaches the marker platen 30 which is configured from stainless steel (the paragraph bridging cols. 3 and 4 and col.7, third paragraph) which is inherent a conductor of heat that transfers the heat to the surface of the platen and ink contaminants as a part of the heating.  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the platen of Wotton et al. by substituting the platen configured from stainless steel as taught by Wotton et al. ‘596 in place of the marker platen 42 of Wotton et al. for more efficiency of 

With respect to claims 8 and 12, Wotton et al. teaches the marker platen 42 (Fig.1B), 600 (Fig. 6) which comprises a plurality of landing areas i.e., a topside marker platen surface guide 642, 652 located between vacuum channel including vacuum ports 44, 644 upon which a transport belt 26 rides (para [0068]), wherein each heating element 672 among the plurality of heating elements 670, 609 is respectively disposed within a hollowed out region with the topside marker platen surface guide  of the plurality of platen guides ([0070 and 0071]).  
With respect to claim 20, Wotton et al. teaches a method for a printing system including an apparatus for ink contaminant drying having the method and structures as recited.  See the explanation of Wotton et al. above.
Wotton et al. does not teach the step of operating the plurality of heating elements during a system idle time in which a plurality of print heads are capped and printing does not  take place.
However, the selection of the desired time such as a system idle time in which a plurality of print heads are capped and no printing takes place would be obvious depending upon the type of ink and ink characteristics to be used and the images to be printed on sheets in order to get best possible printing operation.
It would have been obvious to one of ordinary skill in the art to modify the method of Wotton et al. by providing the desired time such as a system idle time that is non printing operating time for operating plurality of heating elements so as to dry ink according the type of ink and ink characteristics to be used for the best possible drying operation. 





Response to Arguments

	Applicants' arguments filed on June 02, 2021 have been fully considered but they are not persuasive in view of the new ground(s) of rejection(s). 
Note that as indicated in previous OA, the combination of Wotton et al. and Cullin et al.. renders obvious the limitations of claims 2-7, 10, 13, 14 and 16-20 (page 5, first three lines), and as shown  Fig.6 of Wotton et al. that shows a hollowed out region which contains each heating element 672 among the plurality of heating elements 670 including a heat tube 609. The rationalization Roche et al. and Cullins et al. is inadvertently used instead of Wotton et al. and Cullins et al. for substituting the conventional use of a cartridge heating element is mistake. The cartridge heating element as taught by Cullins et al. should be in place of the heating element 609,672 in the parker platen of Wotton et al. since Cullins et al. is not used in the combination. The error is regretted.
	Conclusion
         	
         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853